Citation Nr: 0526076	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO. 01-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
shrapnel wounds to the buttock, to include two scars, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for scars on the 
left side of the back and the left hand, as residuals of a 
shrapnel wound, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and E. G. 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in, New York, New York. Thereafter the case was 
forwarded to the Board. In March 2005, the Board REMANDED 
the case to the RO for additional development, to include 
affording the veteran a personal hearing.  That 
development has been completed and the case was returned 
to the Board. 

Pursuant to the veteran's request, a personal hearing was 
held before the undersigned Veterans Law Judge in May 
2005.  The transcript of the Board hearing is of record.

The issue of entitlement to an initial evaluation in 
excess of 30 percent for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal 
for entitlement to an increased rating for scars on the 
left side of the veteran's back and the left hand, as 
residuals of a shrapnel wound, has been obtained; the RO 
has notified the appellant of the evidence needed to 
substantiate the claim addressed in this decision, 
obtained all relevant evidence designated by the 
appellant, and provided VA medical examinations in order 
to assist in substantiating the claim for increased VA 
compensation benefits.

2.  The veteran sustained penetrating shell fragment 
wounds to the right buttock, which necessitated 
debridement and dressing; subsequent examinations have 
shown slight atrophy of Muscle Group XVII and a retained 
shell fragment; the injury to Muscle Group XVII more 
nearly approximates moderate versus slight in degree; the 
two shell fragment wound scars are not objectively tender, 
does not exceed 6 centimeters in length and do not result 
in any additional functional limitation.

3.  The competent medical evidence finds that the 
veteran's shell fragment wound scars on the left back and 
left hand are manifested by subjective complaints of pain; 
a scar at the posterior aspect of the left chest that does 
not exceed 5.0 centimeters in length and no more than pock 
marks on his left hand; the scars are not  tender by 
objective demonstration and there is no adherence, 
ulceration or breakdown of the skin, elevation, 
depression, disfigurement, limitation of function, 
inflammation, edema or keloid formation; its color was 
slightly hypopigmented to the rest of the skin and there 
were no signs of limitation of motion secondary to the 
scars.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
shell fragment wound scars on the left side of the back 
and left hand have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.56, 4.118, Diagnostic Codes 7800-7805 
(2004).

2.  The criteria for a 20 percent rating, but no more than 
20 percent, for residuals of shell fragment wounds to the 
right buttock, with Muscle Group XVII involvement, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.56, 4.73, 4.118, 
Diagnostic Code 5317, 7800-7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VACAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, 
the March 2005 Board remand, the RO decisions, the 
Statements of the Case, and Supplemental Statements of the 
Case issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent 
laws and regulations and the reasons his claim for 
entitlement to an increased rating for scars on the left 
side of the back and the left hand as a residual of a 
shrapnel wound, were denied.  In addition, correspondence 
from the RO sent to the veteran, to include the February 
2001, June 2002 and May 2003 letters, specifically 
notified the veteran of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative 
burdens of the veteran and VA in producing or obtaining 
that evidence or information. That is, the veteran was 
notified and aware of the evidence needed to substantiate 
his claim for entitlement to an increased rating for scars 
on the left side of the back and the left hand as a 
residual of a shrapnel wound, and the avenues through 
which he might obtain such evidence, and of the allocation 
of responsibilities between himself and VA in obtaining 
such evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
February 2001, June 2002 and May 2003 letters, satisfied 
the notice requirements by: (1) informing the appellant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informing the 
appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to 
the claim. This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  
Although the veteran was not explicitly requested to 
provide any evidence in his possession, he was informed 
that it was his responsibility to ensure that VA received 
any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  Thus, the failure to 
use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] 
decision on claim for VA benefits.  The veteran was not 
informed of the implementation of the VCAA prior to the 
issuance of the March 2001 RO decision that is the subject 
of this appeal.  However, the Board finds that prior to 
the March 2001 RO decision and subsequently, the veteran 
has been presented opportunities to present any evidence 
in his possession or that he could obtain that would 
substantiate his claim for entitlement to an increased 
rating for scars on the left side of the back and the left 
hand as a residual of a shrapnel wound.  Thus, the Board 
finds that the veteran received VCAA notice at the 
required time in this case. 

Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the service medical records are associated 
with the claims file, as are the identified relevant VA 
and private medical records.  The veteran has not made the 
RO or the Board aware of any additional available evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal. 

Additionally, as will be reflected in the analysis section 
of this decision, the VA examinations obtained by the RO, 
when considered with the lay and additional medical 
evidence associated with the claims files, is sufficient 
for a determination on the merits of the veteran's appeal.  
There is no further duty to provide another examination or 
medical opinion.  See 38 C.F.R. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  Therefore, the Board 
finds that all obtainable evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim for entitlement to an 
increased rating for scars on the left side of the back 
and the left hand as a residual of a shrapnel wound, any 
additional development or notification would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled to the extent possible with 
regard to his claim.  Thus, no additional assistance or 
notification to the appellant is required based on the 
facts of the instant case.  There has been no prejudice to 
the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual background

Form DD 214 demonstrates that the veteran served in Europe 
during World War II, and received a World War II Victory 
Medal, a Good Conduct medal, an EAME Campaign Medal, a 
Combat Infantryman Badge and a Purple Heart.  A February 
1945 clinical record showed that the veteran suffered gun 
shot wounds on the right buttock and the left hand, and 
that these wounds were debrided and dressed.  A clinician 
in a March 1945 service medical report noted gun shrapnel 
wounds to the right buttock, mild;  the posterior left 
chest wall, mild, and; on the dorsum of the left hand, 
also described as mild. 

The veteran underwent a VA examination in April 1951.  He 
complained of pain from the shrapnel wounds in the right 
buttock and in the left posterior chest.  The examiner 
observed that the veteran had a 2 inch scar at the 
posterior aspect of the left chest at the level of the 
scapular tip.  The examiner also indicated that he had two 
scars on the right buttock, one measured 2 1/2 inches and 
the other 2 inches.  There was slight atrophy of the 
muscles in the right buttock.  The examiner found that the 
scars were not tender, adherent or depressed. 

In February 2001 the veteran underwent a VA examination 
for evaluation of the scars.  The examiner noted a history 
of shrapnel wounds to the right buttock and left scapular 
region, along with some pock marks around his left hand.  
The examiner observed two 6.0 centimeters scars on the 
right buttock.  These were observed to be linear in 
nature.  There was a slight 1 centimeter depression at the 
center of one of the scars.  The examination report was 
negative for any findings regarding tenderness, adherence, 
ulceration or breakdown of the skin, disfigurement, 
limitation of function, inflammation, edema or keloid 
formation of either scar. Additionally, the examiner 
observed that the coloring and texture of the scars was 
normal to the skin.  The examiner diagnosed well-healed 
scars on the right buttock area. 

The examiner also observed a 5.0 centimeters linear scar 
on the left scapular region.  His findings with respect to 
the scar were also negative for tenderness, adherence, 
ulceration or breakdown of the skin, elevation, 
depression, disfigurement, limitation of function, 
inflammation, edema or keloid formation.  The color of the 
scar was slightly hypopigmented to the rest of the skin. 

A VA examiner evaluated the veteran's scars in May 2003 
for the purpose of evaluating his scars.  The veteran 
reported  complaints of numbness on his right buttock 
where his scars were located.  On examination, the 
examiner noted that there were three main scars, to 
include a 4.0 centimeters linear scar on the left side of 
his back, a 13.0 centimeters linear scar on his right 
buttock with a slight depression of the scar, along with a 
second 3.0 centimeters linear scar also on his right 
buttock.  The examination results were otherwise 
consistent with the previous scar evaluations.

A VA examination was performed in May 2003 to evaluate any 
muscle damage as a result of the shrapnel wounds.  The 
report reflected that he complained of a cold sensation in 
the right buttock area.  On examination, the examiner 
indicated that there was muscle atrophy in the 
mediolateral gluteal area with linear scars measuring 6.5 
and 6.0 centimeters.  There was a depression of 1.0 
centimeter in the middle point of the 6.5 scar.  It was 
also noted that he had a 5.0 centimeters scar on the left 
scapular region.  There were no signs of tenderness, 
adherence, disfigurement, inflammation, limitation of 
motion secondary to the scars, ulceration or breakdown of 
the skin in relation to these scars.  The texture and 
color of the scars to the skin was found to be normal.  
The examiner further observed that on the veteran's left 
hand, there was no remnant of the scar. 

The examiner found that range of motion of the right hip 
area was within normal limits.  There was no evidence of 
decrease in endurance or fatigability noted, nor any 
indication that there was bone, joint, nerve or tendon 
damage.  Muscle strength in bilateral lower extremities 
was normal.  X-rays of the right hip area revealed a 
radiopaque material overlying the right inferior pubic 
ramus, likely representing shrapnel.  The examiner 
diagnosed status post-injury of shrapnel injury with right 
gluteal muscle atrophy, scar formation. 

At a May 2005 personal hearing the veteran testified that 
he was seeing a VA that following the shrapnel wounds 
received during active duty, he had to have three 
operations in the buttock area to clean out the scar.




Laws and Regulations

Ratings for service-connected disabilities are determined 
by comparing the symptoms the veteran is presently 
experiencing with various criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule)-which 
is based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  And after careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Also, when making determinations concerning the 
appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But where, as 
here, the veteran is requesting a higher rating for 
disabilities that were service connected many years ago, 
his current level of functional impairment is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This, in turn, means the Board does not have to 
consider whether he is entitled to a "staged" rating to 
compensate him for times since filing his claims when his 
disabilities may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

During the pendency of the veteran's claims, VA issued 
revised regulations amending the portion of the rating 
schedule dealing with disorders of the skin, effective 
August 30, 2002.  See 67 Fed. Red. 49590-49599 (July 31, 
2002).  Scars are rated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through 7805.  The veteran is 
entitled to be rated under the diagnostic code that allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Under Diagnostic Code 7803, as in effect prior to August 
30, 2002, a 10 percent rating was assigned for scars that 
are poorly nourished, with repeated ulceration.  Under 
Diagnostic Code 7804, as in effect prior to August 30, 
2002, a 10 percent evaluation may be assigned for scars 
that are tender and painful on objective demonstration.  
Under Diagnostic Code 7805, as in effect prior to August 
30, 2002, scars may be rated on limitation on function of 
the part affected.  38 C.F.R. § 4.118.

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002).  The record shows that the RO 
considered the revised regulations.

Diagnostic Code 7801 pertains to scars, other than head, 
face, or neck, that are deep or that cause limited motion.  
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating.  Area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating.  
Area or areas exceeding 12 square inches (77 sq. cm.) 
warrant a 20 percent rating, and an area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 
percent rating.

Under the old criteria, a 10 percent disability evaluation 
was warranted for a scar which was superficial, poorly 
nourished, with repeated ulceration or which was 
superficial, tender, and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.

Under the new criteria, effective August 30, 2002, a 10 
percent disability evaluation is warranted for scars, 
other than head, face or neck, that are superficial and 
that do not cause limited motion, covering an area or 
areas of 144 square inches or greater, or for scars that 
are superficial and unstable, or for scars that are 
superficial and painful on examination.

A superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 
7802-7804.

Shell fragment wounds are evaluated on the basis of muscle 
injury and are characterized as "slight, moderate, 
moderately severe, and severe," depending on the type of 
injury initially sustained, the history of the injury and 
the veteran's complaints, and the objective clinical 
findings during examinations.  38 C.F.R. § 4.56.

Under 38 C.F.R. § 4.56, characteristics of a slight 
disability of affected muscles include a simple wound of 
muscle without debridement or infection, service 
department record of superficial wound with brief 
treatment and return to duty; with healing with good 
functional results.  Objective findings include minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus; no impairment of function or metallic fragments 
retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect 
of high velocity missile, residuals of debridement, or 
prolonged infection; (ii) History and complaint: service 
department record or other evidence of in-service 
treatment for the wound; record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles; (iii) Objective findings: entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each 
muscle group affected.  38 C.F.R. § 4.56(b).

Increased Rating for Residuals of a Shrapnel Wounds on 
Right Side of Buttocks, to Include Scars

The scars on the veteran's right buttock are evaluated 
under Diagnostic Code 7804 which, as indicated above, 
provides for a 10 percent rating if the scars are 
superficial, tender and painful on objective 
demonstration. The 10 percent rating is the highest rating 
possible under Code 7804.  The veteran's  complains of 
pain in the right buttock as a result of the shrapnel 
wounds.  Throughout the VA examinations of April 1951, 
February 2001 and May 2003, the examiners have found that 
he has two scars on the right buttock, which measured no 
more than 15 centimeters together, more specifically, 6.5 
and 6.0 centimeters.  The scars were observed to be linear 
in nature with a slight 1 centimeter depression at the 
center of one of the scars.  However, the examiners have 
consistently found since April 1951, that despite the 
veteran's subjective complaints, the scars were not tender 
or adherent.  Additionally, the VA examination findings 
have been negative for ulceration or breakdown of the 
skin, disfigurement, limitation of function, inflammation, 
edema or keloid formation.  Moreover, the examiners have 
found that the coloring and texture of the scars is normal 
to the skin.  The veteran has been diagnosed with well-
healed scars on the right buttock area.  Under these 
circumstances, a rating in excess of 10 percent under the 
criteria for rating scars is not warranted.  

Under the old criteria, a higher evaluation may be 
assigned based on limitation of function of the affected 
part under DC 7805.  However, there is no medical evidence 
that the veteran's buttock's scars have caused any 
appreciable functional limitation since April 1951.  

Under the revised rating criteria for scars other than the 
head, face, or neck, that are deep or that cause limited 
motion, the scars must be a minimum of 6 inches square or 
more.  Note (1) provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with Sec. 4.25 
of this part.  Here again, the scars on the veteran's 
right buttock, when considered individually, do not exceed 
an area of 6 square inches (39 cm.).  Therefore, a rating 
in excess of 10 percent, under either the old or the 
revised rating criteria, is not warranted under the 
criteria for rating scars.

The Board finds that the veteran's shell fragment wound of 
the right buttock is more appropriately rated under the 
criteria for rating injuries to the muscle and, in doing 
so, allows for an increased rating to 20 percent.  Under 
38 C.F.R. § 4.73, Diagnostic Code 5317, which corresponds 
to Muscle Group XVII,, a zero percent rating is warranted 
for slight muscle injury; a 20 percent rating is warranted 
for moderate injury, and a 30 percent rating is warranted 
for moderately severe injury.  See also 38 C.F.R. § 4.56.  
The veteran's service medical records show that he 
sustained high-velocity shell fragment wounds in the right 
buttock region, which required debridement.  Upon VA 
examination in April 1951, the examiner observed that 
there was slight atrophy of the muscles in the right 
buttock as a result of the shrapnel wounds.  A May 2003 VA 
examination report continued to show that the veteran had 
muscle atrophy in the mediolateral gluteal area with 
linear scars measuring 6.5 and 6.0 cm.  Although the 
veteran had normal range of motion of the right hip area, 
and there was no evidence of bone, joint or nerve or 
tendon damage, the examiner found that x-rays of the right 
hip area revealed a radiopaque material overlying the 
right inferior pubic ramus, which likely representing 
retained shrapnel.   

Upon consideration of all of the relevant medical 
evidence, to include the service medical records, the 
April 1951 VA examination report, and the more recent May 
2003 VA compensation examination, the Board finds that the 
veteran's injury involving his gluteus maximus or right 
Muscle Group ZVII more nearly  approximates a moderate 
injury.  Thus, the residuals of a shell fragment wound of 
the right buttock with Muscle Group XVII involvement 
warrants an increase from 10 to 20 percent.  38 C.F.R. § 
4.73, Diagnostic Code 5317.  

The medical and other evidence of record does not show the 
veteran is entitled to a rating higher than 20 percent, 
however.  Although his shell fragment wound required 
debridement and there is a retained metallic foreign body, 
several objective clinical findings necessary for a rating 
higher than 20 percent are not shown. A rating higher than 
20 percent requires objective evidence of a prolonged 
infection as a result of the injury, hospitalization for a 
prolonged period for treatment of the wound, and a record 
of consistent complaints of cardinal signs and symptoms of 
muscle disability (e.g., loss of power, weakness, a 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement), or evidence of 
inability to keep up with work requirements.  Neither are 
there signs of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound 
side, upon palpitation; and tests of strength and 
endurance compared with sound side; and other 
demonstrative positive evidence of impairment.  38 C.F.R. 
§ 4.56(b), (c), & (d)(3).  Simply put, the evidence does 
not show findings indicative of a moderately severe muscle 
injury.  Thus, he is entitled to a rating of no more than 
20 percent under DC 5317.

The Board finds that a separate 10 percent rating is not 
warranted for the scarring associated with the veteran's 
shell fragment wound of the right buttock.  The Court has 
held that "all disabilities, including those arising from 
a single disease entity, are to be rated separately, and 
then all ratings combined pursuant to 38 C.F.R. § 4.25, 
except as otherwise provided in the rating schedule".  
Colayong v. West, 12 Vet. App. 524, 531 (1999); see also, 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (veteran 
entitled to separate ratings where none of the 
symptomatology for any one condition duplicates or 
overlaps others).  In this case, however, as noted above, 
while the medical evidence shows disability that more 
nearly approximates moderate versus slight injury to the 
muscles in the right buttock region, the two shell 
fragment wound scars associated with this injury are part 
of the muscle injury that is rated 20 percent (see 
38 C.F.R. § 4.56); these scars are not tender by objective 
examination.  As noted above, these scars are nor 
manifested by any symptoms or signs that would warrant a 
separate compensable rating under the criteria for rating 
scars.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."   38 C.F.R. § 3.321(b)(1).

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

There is no evidence of an exceptional disability picture 
in this case.  The schedular evaluation for the residuals 
of a shell fragment wounds to the right buttock, a 20 
percent rating, adequately contemplates the degree of 
disability shown.  The veteran has not required any recent 
periods of hospitalization for residuals of his service-
connected shell fragment wounds, and there is no evidence 
in the claims file to suggest that marked interference 
with employment or his ability to become gainfully 
employed as the result of the residuals of these injuries.  
The Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extra-
schedular rating for the service-connected disability.  
The veteran's residuals of a shell fragment wounds to the 
right buttock is appropriately rated under the schedular 
criteria.

Higher Rating for the Residuals of the Shell Fragment 
Wound to the Left Side of the Back and Left Hand 

The veteran's service connected left back and hand scars 
have also been assigned a 10 percent rating.  These have 
been rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
With respect to the veteran's left side back and the left 
hand shrapnel wounds, at the VA examination in April 1951, 
the veteran presented complaints of pain from the shrapnel 
wound at the left posterior chest.  The examiner observed 
that the veteran had a 2 inch scar at the posterior aspect 
of the left chest at the level of the scapular tip.  The 
examiner failed to note a scar on the veteran's left hand.  
He found that the left side scar on the back was not 
tender, adherent or depressed. 

The examiner further observed that on the veteran's left 
hand, there was no remnant of the scar.  The examination 
reports of February 2001 and May 2003, consistently 
reported that the left side back scar was no more than 5.0 
centimeters in length.  It was also found that the scar 
was negative for tenderness, adherence, ulceration or 
breakdown of the skin, elevation, depression, 
disfigurement, limitation of function, inflammation, edema 
or keloid formation.  The color of the scar was slightly 
hypopigmented to the rest of the skin.  The examiner who 
performed the May 2003 found no signs that there was 
limitation of motion secondary to the scar.  There were no 
findings with respect to muscle atrophy as a result of 
said scar. 

There is no competent evidence that the scar on the left 
side of the back is painful, poorly nourished, ulcerated, 
or caused any limitation of function or motion, or that it 
exceeds 6 square inches in area.  Additionally, there is 
no visible scar on his left hand, let alone a symptomatic 
scar.  Although the VA examiner who performed the February 
2001 examination noted tat the veteran had pock marks on 
his left hand, every other VA examiner has not made any 
findings with respect to residuals of a shrapnel wound to 
the left hand and the VA examination reports, to include 
the April 1952 report, have failed to mention any visible 
scars in his left hand.  Thus, a rating in excess of 10 
percent for a shell fragment wound scar of the left side 
of the veteran's back or on his left hand is not warranted 
under the old or new criteria.  38 C.F.R. § 4.118, 
Diagnostic Codes 7802-7804.

As the preponderance of the evidence is against a claim 
for  an increased rating for scars on the left side of the 
back and the left hand as a residual of a shrapnel wound, 
a rating in excess of 10 percent is not warranted, the 
benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent must be denied.  
38 U.S.C.A. § 5107(b); see also, generally, Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The Board has considered whether this case should be 
referred to the Director, Compensation and Pension 
Service, for extraschedular consideration for rating of 
the veteran's service connected scars on the left side of 
the back and the left hand as a residual of a shrapnel 
wound.  38 C.F.R. § 3.321(b).  The Board finds no evidence 
in the claims file of frequent periods of hospitalization 
for a disability related to said scars.  There is also no 
evidence of marked interference with employment.  The 
veteran gives a history of pain, but there is no evidence 
to show that his job performance is hindered to a degree 
beyond that which is already considered by the schedular 
ratings.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Barwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A increased rating to 20 percent for residuals of shrapnel 
wounds to the right buttock, to include two scars, is 
granted, subject to the rules and regulations governing 
the payment of VA monetary benefits.

A rating in excess of 10 percent for shell fragment wound 
scars on the left side of the back and the left hand is 
denied.


REMAND

The veteran underwent a VA psychiatric examination in 
February 2001.  He was diagnosed with chronic PTSD and 
pathological gambling, in full remission.  He was assigned 
a Global Assessment of Functioning (GAF) score of 57.  The 
veteran disagreed with the findings of the VA examiner in 
an August 2001 statement, wherein he claimed that his 
level of disability was more disabling than evaluated.  In 
said statement, the veteran listed multiple symptoms that 
were not noted in the findings of the VA examination 
report, to include isolative behavior, constant anger and 
depression, along with daily anxiety attacks.  Based on 
the medical opinions provided by the VA clinicians and the 
VA examiner, the RO established service connection for 
PTSD and assigned a 30 percent rating, effective December 
2000.  On May 2001, the veteran filed a notice of 
disagreement contending that he was entitled to a higher 
rating 

On May 2003, the veteran underwent a psychiatric VA 
evaluation.  He was diagnosed with chronic PTSD and 
pathological gambling, in remission.  He was assigned a 
GAF score of 55, reflecting anxiety symptoms, 
irritability, occasional episodes of depersonalization and 
alienation, along with severe nightmares.  The examiner 
indicated that the veteran's GAF score within the past 
year had ranged from 53 to 57.   

In a statement from the veteran dated in March 2004, he 
argued that the examiner had failed to note the veteran's 
complaints regarding PTSD symptoms, which were excluded 
from the VA examination report of May 2003.  He complained 
that he experienced impaired judgment and abstract 
thinking, constant depression and lack of motivation.  He 
contended that he was deserving a complete and total 
disability rating for PTSD. 

At a May 2005 personal hearing the veteran testified that 
he was seeing a VA psychiatrist every four months, for 
PTSD.  He stated that his PTSD condition had increased in 
severity since the last VA examination of May 2003.  
Additionally, the veteran reported symptoms not previously 
noted, such as hypervigilance, impaired memory, 
disorientation and suicidal thoughts. 

The veteran's most recent VA medical examination for the 
purpose of evaluating the severity of his PTSD was in May 
2003.  Given the veteran's expressed dissatisfaction with 
the most recent VA compensation examination, the amount of 
time that has elapsed since that date, his contention that 
his PTSD has become more disabling since he was last 
examined, and his testimony that there are outstanding 
psychiatric VA medical records that have not been obtained 
by the RO for treatment for PTSD provided in recent years, 
it is the Board's judgment that there is a duty to provide 
him with a more current VA psychiatric examination. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004); Caffrey v. Brown, 6 Vet. App. 377, 
383-4 (1994). 

The RO should also obtain the veteran's current 
psychiatric treatment records.  38 C.F.R. § 3.159(c)(1)(2) 
(2004).

Accordingly, the case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
list the names and addresses of all 
medical care providers who have 
evaluated or treated him for PTSD, to 
include VA psychiatric records.  After 
securing the necessary releases, all 
such records that are not already in 
the claims folder should be obtained. 

Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records 
do not exist or that further efforts 
to obtain these records would be 
futile. 38 U.S.C.A. § 5103A(b)(3).

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination.  The claims 
file must be made available to and 
reviewed by the examiner and he or she 
should indicate that the claims file was 
reviewed. 

Following a review of the relevant 
medical evidence in the claims file, to 
include pertinent post-service VA and 
private medical records and examination 
reports, the medical history obtained 
from the veteran, the mental status 
examination, and any tests that are 
deemed necessary, the examiner should 
comment on the current severity of the 
service-connected PTSD, to include a GAF 
score, and the effect, if any, that the 
veteran's PTSD has upon his ability to 
obtain and maintain substantially 
gainful employment. 
  
3.  Thereafter, the RO should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required. If further 
action is required, the RO should 
undertake it before further adjudication 
of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for the assignment of an initial rating 
in excess of 30 percent for PTSD, with 
consideration of any evidence obtained 
since the issuance of the Supplemental 
Statement of the Case (SSOC) in 
February 2004, to include whether a 
staged rating is appropriate under 
Fenderson v. West, 12 Vet. App. 119 
(1999).     

5.  If the benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, 
which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the 
evidence added to the record since the 
February 2004 SSOC. A reasonable period 
of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the 
case should be returned to the Board for further 
consideration, if otherwise in order. No action is 
required of the veteran until he is otherwise notified by 
the RO. By this action, the Board intimates no opinion, 
legal or factual, as to any ultimate disposition warranted 
in this case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner. See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


